DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 1, lines 10-11, the claim is indefinite because it is not clear if the expression “i.e. drawing out yarn with the dried mixed material through a drawing machine to form a first-stage yarn” is, or is not, a claim limitation.
             In claim 1, lines 12-13, the claim is indefinite because it is not clear if the expression “i.e. passing the first-stage yarn through a plurality of rollers to stretch the first-stage yarn” is, or is not, a claim limitation.
             In claim 1, lines 16-17, the claim is indefinite because it is not clear if the expression “i.e. collecting the second-stage yarn to fabricate an antibacterial copper nanofiber finished product” is, or is not, a claim limitation.
             In claim 5, line 2, the claim is indefinite because it is not clear if the expression “i.e. collecting the second stage yarn” is, or is not, a claim limitation.
             In claim 9, lines 13-16, the claim is indefinite because it is not clear if the expression “i.e. drawing out yarn with the dried mixed material . . . to form the whole into first-stage yarn” is, or is not, a claim limitation.
             In claim 9, lines 18-19, the claim is indefinite because it is not clear if the expression “i.e. passing the first-stage yarn through a plurality of rollers to stretch the first-stage yarn” is, or is not, a claim limitation.
             In claim 9, lines 23-24, the claim is indefinite because it is not clear if the expression “i.e. collecting the second-stage yarn to fabricate an antibacterial copper nanofiber finished product” is, or is not, a claim limitation.
             In claim 13, lines 2-3, the claim is indefinite because it is not clear if the expression “i.e. collecting the second-stage yarn, the second-stage yarn is further dried to have a humidity in the second-stage yarn reduced” is, or is not, a claim limitation.
             In claim 15, line 3, the expression “can be” renders the claim indefinite because it is not clear if a colorant is, or is not, added.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of co-pending Application No. 17/113,251 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (U.S. Patent Application Publication 2016/0340809 A1) in combination with Xu et al (CN 1762218 A), Grimes et al (U.S. Patent 9,878,480 B1) and Kusuura (U.S. Patent Application Publication 2010/0189756 A1).
             Regarding claim 1, Fisher (see the entire document, in particular, paragraphs [0001], [0008], [0015], [0017] and [0020] – [0023]; Figure 2) teaches a process of making an anti-bacterial copper nanofiber yarn (see paragraphs [0001] (methods of making anti-microbial polymer yarns) and [0008] (method of making copper-based yarn) of Fisher), including the steps of (a) raw material mixing operation: mixing dry copper nanopowder having an average particle size of no more than 48 nm with a fiber slurry (see paragraphs [0020] (a slurry of polymer is prepared) and [0021] (the slurry is mixed with copper nanoparticles having a size of 5 – 50 nm) and Figure 2 of Fisher); (b) spinning operation (see paragraph [0023] (fibers are spun to form a yarn) and Figure 2 of Fisher), including (b)(1) mixing and stirring the copper nanopowder and the fiber slurry so that the copper nanopowder is uniformly distributed in the fiber slurry to form a mixed material (see paragraph [0021] (copper powder is added to the slurry and allowed to spread evenly through the slurry) and Figure 2 of Fisher); (b)(3) hot-melt drawing the mixed material (see paragraph [0022] (fibers may be drawn at a temperature of at least 120°C) and Figure 2 of Fisher); and (b)(4) stretching and extending the yarn (see paragraph [0022] (fibers may be drawn between 20 – 40%) and Figure 2 of Fisher). Fisher does not teach the steps of (b)(2) drying the mixed material at a temperature of 100 - 150°C, (b)(5) cooling the yarn, (b)(5’) air-cooling the yarn, or (b)(6) collecting the yarn. Xu et al (see the entire document, in particular, page 1, lines 31-33 and 40-44; page 2, line 47 to page 3, line 6 of the translation) teaches a process (see page 1, lines 40-44 (method of increasing the content of copper ions in an anti-bacterial agent) of Xu et al), including the step of drying the mixed material at a temperature of 100 - 150°C (see page 2, line 47 to page 3, line 6 (anti-bacterial agent containing copper nitrate; dried at a temperature of 100°C) of Xu et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the mixed material at a temperature of 100 - 150°C in the process of Fisher in view of Xu et al in order to adjust the content of anti-bacterial metal ions (see page 1, lines 31-33 of Xu et al). Grimes et al (see the entire document, in particular, col. 5, lines 47-49 and 59-64; col. 14, lines 24-40; Figure 6) teaches a process (see col. 5, lines 47-49 (method of making an anti-microbial yarn or fiber) and col. 5, lines 49-64 (including particles of copper in metallic or salt form) of Grimes et al), including the steps of cooling the yarn (see col. 14, lines 35-36 (the polymer filaments 615 are drawn and cooled by passing through rollers 604) and Figure 6 of Grimes et al) and collecting the yarn (see col. 14, lines 36-40 (the polymer filaments 615 can be wrapped around a drum 608) and Figure 6 of Grimes et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the yarn and collect the yarn in the process of Fisher in view of Grimes et al in order to manufacture and store polymer filaments for later use to manufacture other products (see col. 14, lines 38-40 of Grimes et al). Kusuura (see the entire document, in particular, paragraphs [0003], [0015], [0020], [0021] and [0046]) teaches a process (see paragraphs [0003] (process of making a sheet material for anti-microbial purposes), [0015] (the sheet material is made from fibers) and [0020] (containing copper particles) of Kusuura), including the step of air-cooling the yarn (see paragraph [0046] (fibers are made by melt-spinning and cooling in air) of Kusuura), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to air-cool the yarn in the process of Fisher in view of Kusuura in order to manufacture a sheet for anti-bacterial purposes (see paragraph [0003] of Kusuura).
             Regarding claims 2 and 3, see paragraph [0017] (copper content of 1,500 – 2,000 ppm) of Fisher.
             Regarding claim 4, see paragraph [0015] (polyamide, polyester) of Fisher.
             Regarding claim 7, see col. 14, lines 36-40 (the polymer filament 615 can be wrapped around a drum 608) of Grimes et al.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (U.S. Patent Application Publication 2016/0340809 A1) in combination with Xu et al (CN 1762218 A), Grimes et al (U.S. Patent 9,878,480 B1) and Kusuura (U.S. Patent Application Publication 2010/0189756 A1) as applied to claims 1-4 and 7 above, and further in view of Burton et al (U.S. Patent Application Publication 2010/0098949 A1).
             Regarding claim 5, Fisher (in combination with Xu et al, Grimes et al and Kusuura) does not teach the step of (1) further drying the yarn to reduce humidity. Burton et al (see the entire document, in particular, paragraphs [0001] and [0058]) teaches a process (see paragraph [0001] (process of making anti-microbial articles) of Burton et al), including the step of drying the yarn to reduce humidity (see paragraph [0058] (relative humidity can be reduced for the article by a number of methods, including drying in an oven) of Burton et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the yarn to reduce humidity in the process of Fisher (in combination with Xu et al, Grimes et al and Kusuura) in view of Burton et al in order to increase and/or prolong the stability of the article (see paragraph [0058] of Burton et al).
             Regarding claim 6, the drying time would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Fisher (in combination with Xu et al, Grimes et al and Kusuura) in view of Burton et al in order to achieve the desired level of humidity.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (U.S. Patent Application Publication 2016/0340809 A1) in combination with Xu et al (CN 1762218 A), Grimes et al (U.S. Patent 9,878,480 B1) and Kusuura (U.S. Patent Application Publication 2010/0189756 A1) as applied to claims 1-4 and 7 above, and further in view of Yasuda et al (U.S. Patent 4,076,783 A).
             Regarding claim 8, Fisher (in combination with Xu et al, Grimes et al and Kusuura) does not teach the step of (1) furling the yarn on a wheel. Yasuda et al (see the entire document, in particular, col. 1, lines 5-7; col. 4, lines 27-29; col. 6, lines 6-8) teaches a process (see col. 1, lines 5-7 (method of producing polyester fibers) and col. 6, lines 6-8 (by melt-spinning) of Yasuda et al), including the step of furling the yarn on a wheel (see col. 4, lines 27-29 (spun filaments are wound up on bobbins) of Yasuda et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to furl the yarn on a wheel in the process of Fisher (in combination with Xu et al, Grimes et al and Kusuura) in view of Yasuda et al in order to store filaments for subsequent processing and/or shipping.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742